                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

LIQWD, INC. and OLAPLEX LLC,                  )
                                              )
               Plaintiffs,                    )
                                              )
          V.                                  )   Civil Action No. 17-14-JFB-SRF
                                              )
L'OREAL USA, INC., L'OREAL USA                )
PRODUCTS, INC., L'OREAL USA S/D,              )
INC., and RED KEN 5rn AVENUE NYC,             )
L.L.C.,                                       )
                                              )
Defendants.                                   )

                                      MEMORANDUM ORDER

       At Wilmington this 7th day of March, 2019, the court having considered the parties'

joint letter submission regarding L'Oreal's 1 request that Olaplex2 produce certain documents

produced in Liqwd, Inc. v. L 'Orea! (UK.) Ltd (the "UK Litigation") (D.I. 668), IT IS HEREBY

ORDERED THAT L'Oreal's request for production is DENIED for the reasons set forth below.

       1. Background. On November 22, 2016, United States Patent No. 9,498,419 ("the '419

patent") was issued by the United States Patent and Trademark Office ("USPTO"), and Olaplex

filed a complaint against L' Oreal for infringement of the '419 patent and false advertising in the

Central District of California (the "California Action"). (D.I. 592, Ex. 1 at~ 112; C.D. Cal. C.A.

No. 16-8708-R-AFM, D.I. 1) Olaplex filed the present action on January 5, 2017 against

L'Oreal after dismissing the California Action, asserting causes of action for the alleged

infringement of the '419 patent, among other causes of action. (D.I. 2) The patents-in-suit are

directed to formulations, kits, and methods of applying a bleaching mixture containing an active



1
  Defendants L'Oreal USA, Inc., L'Oreal USA Products, Inc., L'Oreal USA S/D, Inc., and
Redken 5th Avenue NYC, L.L.C. are collectively referred to herein as "L'Oreal."
2
  Plaintiffs Liqwd, Inc. and Olaplex LLC are collectively referred to herein as "Olaplex."
agent of maleic acid to the hair during treatments to rebuild disulfide bonds. (D.I. 636 at ,r,r 90-

138; Ex. A at Abstract; Ex.Bat Abstract)

       2. Analysis. L'Oreal requests the production of documents treated or marked as

"confidential" by Olaplex in the UK Litigation, which are allegedly responsive to requests for

production ("RFPs") 3, 6, 7, and 8 propounded by L'Oreal about a year ago. (D.I. 668, Ex. A)

According to L'Oreal, the requested documents are relevant to this litigation because the UK

Litigation involved the same Olaplex products and a UK patent related to the patents-in-suit.

(D.1. 668 at 1)

       3. In response, Olaplex contends that L'Oreal inappropriately expanded the scope of its

request after the conclusion of the meet and confer process, and L'Oreal's request is untimely

because it first raised the issue in its February 5, 2019 discovery letter filed nearly two months

after the close of fact discovery. (D.I. 668 at 3) Olaplex alleges that L'Oreal cannot articulate

any specific need for the requested documents, which supports Olaplex's position that

production of the requested documents would be cumulative. (Id. at 4)

       4. L'Oreal's request for the production of documents treated or marked as "confidential"

in the UK Litigation is denied as untimely. The record before the court establishes that L'Oreal

propounded RFPs 3 and 6 on February 17, 2017, and Olaplex served its responses and objections

to these RFPs on March 10, 2017. (D.I. 668, Ex. A; Ex. I) RFPs 7 and 8 were propounded on

March 26, 2018, and Olaplex served its responses and objections to these RFPs on April 25,

2018. (D.I. 668, Ex. A; Ex. J) Fact discovery closed on December 21, 2018. (D.1. 192) L'Oreal

challenged the sufficiency of Olaplex's responses and objections relating to the confidential UK




                                                     2
Litigation documents for the first time in its February 5, 2019 discovery letter, 3 nearly a year

after Olaplex's objections and responses were served. (D.I. 643 at 3) To the extent that L'Oreal

believed Olaplex's responses and objections to the RFPs were deficient with respect to the

confidential UK Litigation documents, the appropriate time to raise such concerns was during the

fact discovery period. Allowing the requested discovery at this stage would risk delaying the

case.

        5. Conclusion. For the foregoing reasons, L'Oreal's request for the production of

documents treated or marked as "confidential" in the UK Litigation is DENIED. (D.I. 668)

        6. This Memorandum Order is filed pursuant to 28 U.S.C. § 636(b)(l)(A), Fed. R. Civ.

P. 72(a), and D. Del. LR 72.l(a)(2). The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Memorandum Order. Fed. R.

Civ. P. 72(a). The objections and responses to the objections are limited to five (5) pages each.

        7. The parties are directed to the court's Standing Order For Objections Filed Under Fed.

R. Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

www.ded.uscourts.gov.




                                                                   MAGISTRATE JUDGE




3
  Although L'Oreal challenged Olaplex's responses and objections to certain of the RFPs at issue
here in previous discovery disputes, L'Oreal did not seek discovery from the UK Litigation in
those instances. (D.I. 347 at 3-4) (challenging Olaplex's response to RFP 6); (D.I. 525)
(challenging Olaplex's response to RFP 81).
                                                      3
